Citation Nr: 1416496	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  11-15 382	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii

THE ISSUES

1.  Entitlement to specially adapted housing.

2.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance (A&A).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Appellant-Widow and her daughter


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1950 to May 1953.  He died in December 2011.  The appellant is his surviving spouse, so widow.  She appealed to the Board of Veterans' Appeals (Board/BVA) from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In support of her claim, the appellant and her daughter testified at a videoconference hearing in January 2013 before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing is in the claims file, so of record.

Please also note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in December 2011, therefore he is no longer in need of specially adapted housing.

2.  His service-connected disabilities, alone, were not of such severity as to have rendered him so helpless as to have required the regular A&A of another person.  That was only the case when also considering disabilities that were not service connected, so not caused or aggravated by his military service



CONCLUSIONS OF LAW

1.  The appellant-widow's claim of entitlement to specially adapted housing is dismissed as moot.  38 U.S.C.A. § 2101 (West 2002); 38 C.F.R. § 3.809 (2013).

2.  The criteria are not met for SMC based on the Veteran's purported need for regular A&A of another person.  38 U.S.C.A. §§ 1114, 1115, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.350, 3.351, 3.352(2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Standard of Review

In deciding these claims, the Board has reviewed all of the evidence in the claims file, both the physical claims file and electronic ("Virtual VA") portion of the file, and has an obligation to provide an adequate statement of reasons or bases supporting this decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  But while the Board must review the entire record, it need not discuss each and every piece of evidence, certainly not in exhaustive detail.  See id.  The analysis below therefore focuses only on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board addresses its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all relevant evidence, so both the medical and lay evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must weigh against a claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

II. The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), sets forth VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  The VCAA was codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, and the implementing regulations were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his/her representative of any information and medical or lay evidence not of record that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court/CAVC) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Ideally, VCAA notice should be provided prior to an initial decision on a claim by the RO as the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if notice was not provided prior to initially adjudicating a claim, or if provided and it was inadequate or incomplete, the issuance of a fully compliant VCAA notification followed by readjudication of the claim, including in a statement of the case (SOC) or supplemental SOC (SSOC), is sufficient to "cure" the timing defect because the intended purpose of the notice is still preserved, not frustrated, since the claimant is still given meaningful opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the U.S. Supreme Court clarified that VCAA notice errors, even when shown to have occurred, are not presumptively prejudicial, rather, must be judged on a case-by-case basis.  And as the pleading party attacking the agency's decision, the claimant, not VA, bears this burden of proof of not only establishing error but also, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of the claim.

As will be explained below, the claim of entitlement to specially adapted housing is being dismissed as moot, owing to the Veteran's unfortunate death, therefore the VCAA's notice and assistance provisions are inconsequential.  And as for the claim for SMC for A&A, February and April 2010 letters informed the Veteran (and later the appellant-widow) of the evidence required to substantiate this claim and of their and VA's respective responsibilities in obtaining this necessary supporting evidence.  They therefore received all required notice and in the preferred sequence, that is, before initially adjudicating this claim in the May 2010 rating decision at issue in this appeal.

VA's duty to assist under the VCAA includes helping the claimant obtain relevant records, including service treatment records (STRs) and other pertinent records, such as regarding the Veteran's evaluation and treatment since service, whether from VA or private healthcare providers, as well as providing an examination or obtaining a medical opinion when needed to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

To this end, the Veteran's relevant post-service treatment records have been obtained and associated with the claims file for consideration.  Neither he during his lifetime nor the appellant since has identified any outstanding records they wanted VA to obtain or that they believed were relevant to this claim.  Therefore, the duty to assist in obtaining pertinent records has been satisfied.  See 38 C.F.R. § 3.159(c).

The duty to assist also, as mentioned, includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. §§ 3.159(c)(4), 3.326(a).  See also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Prior to his death, the Veteran was afforded several VA compensation examinations for medical opinions concerning whether he needed the regular A&A of another person.  And the VA examiners' findings were responsive to this determinative issue, including insofar as addressing the requirements for receiving SMC on this basis.

The Veteran and the appellant-widow received all essential notice and assistance, had a meaningful opportunity to participate effectively in the development of this claim, and were not prejudiced by any technical notice or assistance deficiency along the way.  Under the circumstances presented, it is difficult to discern what additional guidance VA could have provided them regarding what further evidence should be submitted to substantiate the claims.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Accordingly, the Board may proceed with appellate review of these claims.

III. 
Entitlement to Specially Adapted Housing

Prior to his death, the Veteran filed a November 2009 claim for specially adapted housing.  In the claim, he stated that he had difficulty with daily activities due to his heart condition, therefore needed his home remodeled to be handicap accessible.

Typically when a Veteran dies, an eligible person may be substituted as the appellant to process the claim to completion, so long as the substitution request is filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title."  Here, the Veteran's surviving spouse is now the appellant.

However, during the hearing, the appellant and her representative conceded that this claim for specially adapted housing has been rendered moot on account of the Veteran's death.  As he is no longer alive, there is no need to remodel the home on account of his disability.  Therefore, the claim must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013).

IV. Entitlement to SMC for A&A

Prior to his death, the Veteran also had claimed entitlement to SMC due to his service-connected disabilities, which were: (i) posttraumatic stress disorder (PTSD), rated 100-percent disabling; (ii) cold injury residuals of the left foot, rated 
30-percent disabling; (iii) cold injury residuals of the right foot, rated 30-percent disabling; and (iv) chronic right knee strain, rated 10-percent disabling.

Under 38 U.S.C.A. § 1114(l), SMC, as opposed to special monthly pension (SMP), which instead would be based on all disabilities rather than only those that are service connected, is payable if, as the result of service-connected disability, the Veteran has an anatomical loss or loss of use of both feet, or of one hand and one foot; has blindness in both eyes with visual acuity of 5/200 or less; is permanently bedridden; or is so helpless as to be in need of regular A&A of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

Here, though, there is no evidence of any service-connected anatomical loss or loss of use of both feet or one hand and one foot, or of blindness or visual acuity of 5/200 to warrant these specific considerations.

But as mentioned SMC also is permissible when it is shown the Veteran needs A&A, meaning he is so helpless as to require the regular A&A of another person.  38 U.S.C.A. § 3.350(b).  And as it pertains to this present case, criteria for establishing this entitlement need include considering whether he was blind; permanently bedridden; or was so helpless as to have been in need of regular A&A as determined by requirements set forth in 38 C.F.R. § 3.352(a).

According to 38 C.F.R. § 3.352(a), the following factors will be accorded consideration in determining whether he was in need of the regular A&A of another person:  (1) his inability to dress or undress himself or to keep himself ordinarily clean and presentable; (2) frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability could not be done without such aid; (3) his inability to feed himself because of the loss of coordination of upper extremities or because of extreme weakness; (4) his inability to attend to the wants of nature; or incapacity, physical or mental, requiring care or assistance on a regular basis to protect him from the hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a).

It is not required that all the disabling conditions enumerated in § 3.352(a) be found to exist before a favorable rating may be made.  The particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  38 C.F.R. § 3.352(a); see also Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that at least one factor listed in section 3.352(a) must be present for a grant of SMC  based on need for A&A).  Moreover, it is only necessary that the evidence establish that the claimant is so helpless as to need regular A&A, not that there be a constant need.  However, the finding must be based on the actual requirement of personal assistance from others.

For the purposes of 38 C.F.R. § 3.352(a), "bedridden" will be a proper basis for the determination of whether the Veteran is in need of regular A&A of another person.  "Bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed.  That claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352(a).

Here, the medical and lay evidence does not reflect that the Veteran's 
service-connected disabilities, if considered alone, rendered him unable to dress or undress himself, to keep himself ordinarily clean and presentable, to feed himself, to attend to the wants or nature, or that they required adjustment of any special prosthetic or orthopedic appliance or resulted in other incapacity requiring care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment.  See 38 C.F.R. § 3.352(a).

As previously mentioned, in his November 2009 claim for specially adapted housing he conceded that his difficulty with his daily activities was because of his non-service-connected heart condition.  There was no mention of any of his several service-connected disabilities.

Consider also that, during a November 2009 VA A&A/housebound (HB) evaluation, the examiner reported that the Veteran was evaluated in a wheelchair, but was able to get up with assistance and stand upright independently.  His gait was described as slow and unsteady.  The examiner noted the Veteran was able to feed and dress himself, and he could shave, brush his teeth, and use the bathroom independently.  The examiner noted the Veteran's diagnoses were congestive heart failure, arteriosclerotic heart disease, and Type II diabetes mellitus.  None of these conditions were service connected then or even now.

In February 2010, the Veteran submitted a letter from his physician who treated him four times a year for vascular dementia, major depressive disorder, and PTSD.  The physician explained that the Veteran's condition had steadily worsened over the previous five years and that he required assistance in a number of activities of daily life, also that his daughter provided all of his home care.  This commenting physician did not state just how much assistance was required due to the Veteran's service-connected PTSD versus the other non-service-connected conditions.

In a letter dated in March 2010, the Veteran's daughter noted that the Veteran had PTSD, diabetes, triple-bypass surgery, a pacemaker, dementia, congestive heart failure, an irregular heart rate, hearing loss, glaucoma, neuropathy, anxiety, arthritis in his back and knees, and anxiety.  Because of these conditions, she said that she and her mother assisted and monitored his daily routine activities, which included reminding him to take his medications, preparing the medications, preparing meals, and assisting him in bathing and dressing.  She did not however specify the amount of assistance required due to the Veteran's service-connected disabilities versus his numerous non-service connected health problems.  And, regardless, the question of whether he needed the regular A&A of another person (because of his service-connected disabilities, alone) is ultimately a medical, not lay, determination, and therefore not one that she, as a layperson, would be competent to make.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).

In August 2010, the Veteran had another VA A&A/HB evaluation.  The examiner observed the Veteran's peripheral neuropathy in both feet and his right knee strain affected his daily activities that required him to leave the home, do chores, shop, and exercise.  However, the examiner did not comment on any of the activities specifically enumerated in 38 C.F.R. § 3.352(a).

The Veteran consequently was afforded yet another VA A&A/HB evaluation in October 2010.  The examiner noted the Veteran had diagnoses of neuropathy, an anxiety disorder, lumbar degenerative disc disease, arteriosclerotic heart disease, sinus symptoms, a pacemaker, atrial fibrillation, chronic obstructive pulmonary disease, dementia, Type II diabetes mellitus, chronic lymphocytic leukemia, and congestive heart disease.  The Veteran was observed to have a slow and unsteady gait, and his arteriosclerotic heart disease, heart failure, dementia, and lumbar disc diseases were specifically noted to restrict his activities and functions.  He was able to feed himself, shave, and brush his teeth, but he needed assistance in bathing and dressing.  The examiner clarified that the Veteran required help managing his medications and his financial affairs due to his dementia.  Most significantly, though, the examiner did not correlate any of the Veteran's difficulties in his activities of daily living with his service-connected disabilities.

In December 2010 a nurse submitted a statement indicating she believed the Veteran would benefit from a home health aide.  This commenting nurse noted that the Veteran experienced one or two episodes of angina a day and worsening coronary artery disease, and also noted his history of dementia.  But the Veteran was not service connected for these conditions.


In January 2013 the Veteran's wife and daughter testified at their hearing before the Board that they had prepared and administered his medications, and indeed had for the last several years of his life, specifically, from about 2006 until his death in 2011.  They also indicated that they had helped him dress, made meals, and assisted him with "everything that he needed to get by the day."  The daughter acknowledged that the Veteran's inability to do these things, himself, was on account of a combination of his PTSD and physical condition, and she particularly cited his diabetes and heart condition.

While there certainly is no disputing the Veteran required assistance in many of his activities of daily living (ADLs), criteria enumerated in 38 C.F.R. § 3.352(a), there is not any persuasive evidence that assistance was required when only considering his service-connected disabilities.  He had a number of very serious non-service-connected disabilities, and the VA examiners attributed his need for regular A&A to these other conditions rather than his service-connected PTSD, foot problems, and right knee strain.  The Board is certainly mindful of the appellant-widow's sincere belief that the Veteran's dementia was exacerbated by his service-connected PTSD; however, even so the VA examiners as well as the Veteran's daughter attributed much of his need for assistance to his heart condition and diabetes, as opposed to his dementia.  Consequently, the criteria are not met for SMC based on the need for regular A&A.  See 38 U.S.C.A. § 1114(l); 38 C.F.R. §§ 3.350(b), 3.352(a).

The Board also sees the Veteran was already found eligible for SMC on account of being HB, so that other entitlement is not at issue in this appeal, already having been granted.


Therefore, for the reasons and bases discussed, the preponderance of the evidence is against this claim for SMC based on the purported need for regular A&A.  And since the preponderance of the evidence is against this claim, there is no reasonable doubt to resolve in the appellant's favor, in turn requiring denial of this claim.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1991).


ORDER

The claim of entitlement to specially adapted housing is dismissed as moot

The claim of entitlement to SMC based on the need for regular A&A is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


